DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a child seat with use in a vehicle having an outer shell made of central element and two lateral elements that are protecting blocks for the child seat and pivotally fixed to the central element of the outer shell.  The lateral element is secured by a locking component that restrains that protecting blocks from pivoting: a driving component that facilitates he automatic locking of the protecting blocks; an operating component fixed in a position along the seat that is between the child’s limbs that triggers the operational functions of the driving component and locking component.
Curtis Michael Hartenstine et al. U.S. Patent Publication 2009/0322131 A1 (Hartenstine) discloses a car seat having a headrest comprising a sliding mechanism (Figure 1 Element 23).  Hartestine discloses a means to control the sliding mechanism and a means to locking mehcnaism ([0057]).  Hartestine does not disclose sliding mechanism and locking mechanism to be adjustable on the outer shell of the car seat and wherein the mechanisms are secured with a lateral element to cover the adjustable components of the car seat.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636